Citation Nr: 1128891	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  07-36 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for a left leg disability, secondary to a left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his father




ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel

INTRODUCTION

The Veteran had two months and 10 days of active military service, from November 2002 to January 2003.  He did not complete his initial term of enlistment, and the character of his service was indicated as "UNCHARACTERIZED."

This matter comes to the Board of Veterans' Appeals (Board) from an August 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) which denied service connection for left ankle and left leg disability.  In May 2011, the Veteran and his father testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO.  A transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for disability of the left ankle and left leg.  He testified at his hearing that he aggravated a pre-existing left ankle disability during his first three weeks of boot camp at Fort Benning, Georgia.  Prior to service, he had injured his left ankle playing baseball and had screws placed in the ankle.  He said they were aware of the pre-service injury at the Military Entry Processing Station examination, because he provided medical documentation.  He testified that he complained about his ankle about three weeks into bootcamp and was given a light-duty profile and told to stay off the leg for a week.  During that time he still trained.  He then was shipped to a special platoon where his duties included moving heavy equipment and furniture before he was discharged.  He contends that at that time he aggravated his left ankle disability.  He further asserts that he now has a left leg disability in the form of shin splints, secondary to his left ankle disability.

The October 2002 Report of Medical Examination at entrance into service notes that the Veteran had a scar on his left ankle from an open reduction internal fixation operation in 1996.  However, clinical evaluation of the lower extremities was normal and it was found that the open reduction internal fixation of the left ankle had healed, based upon X-rays and orthopedic consultation.

An August 2002 letter from the Veteran's private doctor was sent to the Army Recruiter, which noted that the doctor had treated the Veteran for a fracture to the ankle back in 1996 when he underwent a surgical procedure to correct the ankle with two screws.  The doctor stated that, although the Veteran still retained the hardware, this would have no impact on his recruitment or his performance in the Army and did not put him at an increased risk for injury.

An August 2002 letter from the Veteran's Jiu Jitsu instructor notes that the Veteran had been a student at his Academy since January 2002 and was physically strong.  The instructor noted that the Veteran had not displayed any problems with his ability to perform, and had not complained of pain or difficulty with his ankle.

In November 2002, a service treatment record (STR) shows that the Veteran was in basic training and had experienced left ankle pain and swelling since induction, with a past medical history of open reduction internal fixation of the left ankle with deep hardware retained.  On objective evaluation, the Veteran had a marked antalgic gait and well-healed surgical scar on the lateral aspect of the left ankle.  He also had reduced range of motion and 2+ edema at the lateral and medial malleolus.

A report of December 2002 Entrance Physical Standards Board Proceedings shows that the Veteran was in his third week of his initial enlistment training and was identified as having an EPTS (existed prior to service) condition.  He complained of left ankle pain and swelling with all lower extremity physical activities, and there was documented presence of deep hardware from a surgical procedure.  He also had a permanent L3 limited-duty profile with no marching, jumping, running, or lower extremity physical training.  On physical examination, there was 1+ edema and the left ankle was tender to palpation at the medial and lateral malleolus.  There was good peroneal nerve function.  It was recommended that the Veteran be separated, as he did not meet the medical fitness standards for enlistment.  It was further found that the left ankle disability had  not been aggravated in service.  

The Veteran was discharged in January 2003 for failure to meet procurement medical fitness standards.  His character of service was "Uncharacterized."

Some 31/2 years later, a September 2006 VA orthopedic clinical record shows the Veteran had complaints of left ankle pain and decreased range of motion for the past three years.  It was noted that the original injury had been a fracture, with open reduction internal fixation, which happened 10 years prior.  Also, an inversion ankle sprain in the military three years prior was noted.  On physical examination, there was mild swelling and the ankle was tender to palpation.  X-ray examination showed a healed ankle fracture with two residual screws present.  The diagnosis was left ankle anterior impingement.

The record shows that the Veteran's left ankle disability was noted at entrance into service.  Specifically, his entrance examination report noted that he had a past history of open reduction internal fixation of the left ankle with screws present.  Therefore, the Veteran is not considered sound at entry into service, the presumption of soundness is rebutted, and the question to be resolved is whether the pre-service condition was aggravated in service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

With respect to whether the left ankle was aggravated (i.e., permanently worsened) in service, the entrance examination noted that clinical evaluation of the lower extremities was normal and it was found that the open reduction internal fixation of the left ankle had healed, pursuant to X-ray and orthopedic consult.  The Veteran's private doctor stated that, although the Veteran had undergonet a surgical procedure to correct the ankle with two screws in 1996, the retained hardware would have no impact on his recruitment or his performance in the Army and did not put him at an increased risk for injury.  The Veteran's Jiu Jitsu instructor further found that the Veteran was physically strong and had not displayed any ankle problems with his ability to perform.  Therefore, even though the Veteran had a pre-existing left ankle disability, it appears that it was not symptomatic at the time of entry into service.

Soon after the Veteran's enlistment, he began to have left ankle swelling and tenderness and he also started to limp.  This suggests an increase in severity of the left ankle disability since entry into service.  It is not clear, however, whether this increase was due to the natural progress of the prior injury, or whether it can be considered a permanent worsening of the left ankle disability.  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).  The U.S. Court of Appeals for Veterans Claims has held that there must be "a lasting worsening of the condition - that is, a worsening that existed at the time of separation" from service. See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997).

Because the issue which needs to be resolved is medical in nature, additional evidentiary development is required.  The resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical causation or etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Therefore, a medical opinion addressing whether the left ankle was aggravated in service should be obtained.

The Veteran testified that he saw his private doctor in service and was told that the left ankle was not aggravated.  That treatment record is not reflected in the file, nor are the surgical records in 1996 when the Veteran had the open reduction internal fixation of the left ankle.  As these records are relevant to the Veteran's claim and are not in the file, additional development is warranted in this regard, as well.

In addition, the notice letter of record does not include all of the criteria, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006), and does not include the criteria for substantiating a secondary service connection claim.  Therefore, the proper letter should be provided on remand.

Last, it should be noted that, because the Veteran is claiming that his left leg disability is secondary to the left ankle disability, the service connection claim for the left leg cannot be resolved prior to resolution of the left ankle claim.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter addressing his service connection claim for left ankle disability and a left leg disability, secondary to the left ankle disability.  The letter should include all the elements of a service connection claim, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006), and should also address the criteria for substantiating a claim for secondary service connection.

2.  Ask the Veteran to sign the proper release form for the private treatment he received while in the military regarding his left ankle disability, and the 1996 surgery and treatment for the left ankle injury.  Make reasonable efforts to obtain any relevant evidence identified by the Veteran.  If the attempts are unsuccessful, notify the Veteran and offer him an opportunity to respond.

3.  After completion of #1-2, schedule the Veteran for a VA examination with a qualified physician to determine whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's current left ankle disability was aggravated during his military service; or whether in-service aggravation is unlikely (i.e. less than a 50/50 degree of probability).

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology (beyond the natural progress of the disorder) which resolve with return to the previous baseline level of disability.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The claims file, to include a copy of this Remand, must be reviewed in conjunction with the examination.  All relevant information of record should be considered.  Please provide a complete rationale for your opinion.  If you cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

3.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence, and readjudicated.  Any additional development including a medical opinion addressing the etiology of the left leg disability also should be considered.  If either of the benefits sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

